IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALLISON STRAKER,                : No. 125 MM 2014
                                :
                Petitioner      :
                                :
                                :
           v.                   :
                                :
                                :
WELLS FARGO BANK, NA AS TRUSTEE :
FOR ABFC 2006-OPT1 TRUST, ABFC  :
ASSET-BACKED CERTIFICATES       :
SERIES 2006 OPT1; AND PHELAN    :
HALLINAN & SCHMIEG, LLP; AND    :
FRANCIS HALLINAN; AND DANIEL    :
SCHMIEG,                        :
                                :
                Respondents     :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.